        Case 3:18-cv-00705-VLB Document 200 Filed 12/11/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

CONNECTICUT FAIR HOUSING CENTER,                     Case No. 3:18-cv-00705-VLB
    et al.

              Plaintiffs,

              v.

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC.

              Defendant.                             December 11, 2020



                            JOINT MOTION TO CONTINUE TRIAL

      Plaintiffs Connecticut Fair Housing Center and Carmen Arroyo (collectively,

“Plaintiffs”) and Defendant CoreLogic Rental Property Solutions, LLC respectfully

move to continue the trial in this matter by six months to August 2, 2021 (or such

other date as is convenient for the Court) pursuant to Fed. R. Civ. P. 16(b)(4) and

the District of Connecticut's Standing Order on Scheduling in Civil Cases. Good

cause exists to continue the trial until the COVID-19 pandemic abates.

      On June 26, 2020, the Court ordered that trial be continued from August 17,

2020 to February 2, 2021. While “the credibility of a witness is best assessed when

the witness's face is fully visible and the witness appears in person,” the Court

determined that “requiring such in-person interactions for the scheduled [August]

trial would jeopardize the health and safety of the trial participants, in view of the

ongoing pandemic, the large number of fact and expert witnesses, where they

reside, and the travel required for them to appear in person or for counsel to

examine them in person.” Dkt. 190.
          Case 3:18-cv-00705-VLB Document 200 Filed 12/11/20 Page 2 of 5




      Unfortunately, by all metrics, the COVID-19 situation in Connecticut has

grown significantly more dire since the summertime. During the week of August

17, there were 571 newly detected cases with a positivity rate (the percentage of

tests administered that come back positive) below 1%.1 By comparison, in each of

the last three full weeks, more than 11,000 new cases have been detected – by far

the highest of the pandemic – with the positivity rate ballooning to nearly 9%.2

      Witnesses and counsel reside in Virginia, Washington, D.C., New York City,

California, Texas, Ohio, Connecticut, Georgia, Pennsylvania, and North Carolina.

Multiple witnesses and counsel are 65 years old or older and/or have underlying

health conditions that put them in the “high risk” category for COVID-19 infection.

      In addition to the risks associated with travel, nearly all of these individuals

would have to navigate Connecticut’s travel advisory, which directs travelers from

states and territories with a significant spread of COVID-19 to self-quarantine for a

14-day period or test negative (with a non-rapid PCR test) within 72 hours before

arrival. The travel advisory currently applies to 48 states.3 Given the number of

witnesses, counsel and court personnel involved, it also appears that there is a

significant risk that persons needed for the trial could be COVID-19 positive or

under a personal quarantine status during the scheduled trial.

      Experts believe that a highly effective COVID-19 vaccine will be available for




      1      See       CT      Data      Collaborative      COVID-19      Tracker,
https://public.tableau.com/profile/connecticut.state.data.center#!/vizhome/Connec
ticutCOVID-19CaseTracking/CTdataCollaborativeCOVID-19
       2      Id.
       3      See Travel Advisory for Connecticut During the COVID-19 Pandemic,
https://portal.ct.gov/Coronavirus/Travel

                                             2
             Case 3:18-cv-00705-VLB Document 200 Filed 12/11/20 Page 3 of 5




the general public by May or June.4          The parties believe that a six-month

continuance is warranted to minimize, if not eliminate, the health risks to trial

participants.      This request is made in good faith and is the first requested

continuance of any trial date in this case by the parties.

         The parties further request that that the conference currently scheduled for

December 17, 2020 be limited to a short status conference to discuss this request

for a continuance, with the final pre-trial conference set for a to-be-determined date

in January 2021 if the Court decides to keep the February 2, 2021 trial date, or for

a to-be-determined date in July 2021 if the Court grants the request to continue the

trial.

 Dated: December 11, 2020                   Respectfully submitted,


                                            /s/ Salmun Kazerounian
                                            Greg Kirschner
                                            Salmun Kazerounian
                                            Sarah White
                                            CONNECTICUT FAIR HOUSING CENTER
                                            60 Popieluszko Ct.
                                            Hartford, CT 06106
                                            Tel.: (860) 247-4400
                                            greg@ctfairhousing.org

                                            Eric Dunn
                                            NATIONAL HOUSING LAW PROJECT
                                            919 E. Main St., Ste. 610
                                            Richmond, VA 23219
                                            Tel.: (415) 546-7000
                                            edunn@nhlp.org



         4  See, e.g., “COVID-19 vaccine likely available to public in May or June,
Hartford HealthCare official predicts,” Hartford Courant, Dec. 1, 2020,
https://www.courant.com/coronavirus/hc-news-coronavirus-daily-updates-1201-
20201201-mppdiyqp5nbkpbtbsucucuaxfq-story.html.



                                              3
Case 3:18-cv-00705-VLB Document 200 Filed 12/11/20 Page 4 of 5




                               Joseph M. Sellers (PHV)
                               Christine E. Webber (PHV)
                               Brian C. Corman (PHV)
                               COHEN MILSTEIN SELLERS & TOLL PLLC
                               1100 New York Ave., N.W.
                               Suite 500
                               Washington, D.C. 20005
                               Tel.: (202) 408-4600
                               jsellers@cohenmilstein.com
                               cwebber@cohenmilstein.com
                               bcorman@cohenmilstein.com




                                 4
        Case 3:18-cv-00705-VLB Document 200 Filed 12/11/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2020, a copy of foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF system.


                                        /s/ Salmun Kazerounian
                                        Greg Kirschner
                                        Salmun Kazerounian
                                        Sarah White
                                        CONNECTICUT FAIR HOUSING CENTER
                                        60 Popieluszko Ct.
                                        Hartford, CT 06106
                                        Tel.: (860) 247-4400
                                        greg@ctfairhousing.org




                                              5
